Citation Nr: 1041921	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
status-post left distal tibia and distal fibular fracture.

2.  Entitlement to an initial rating in excess of 10 percent for 
status-post right shoulder rotator cuff repair.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Rhode Island Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to May 1976 and 
from August 2005 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Providence, Rhode 
Island Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted the Veteran's claims for service connection 
for bilateral hearing loss, status-post left distal tibia and 
distal fibula fracture and status-post right shoulder rotator 
cuff repair.  An initial noncompensable rating was established 
for his bilateral hearing loss while an initial 10 percent rating 
was assigned for his right shoulder and left leg disorders.

In July 2010, the Veteran testified before the undersigned at a 
RO (Videoconference) hearing.  A hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran was last afforded a VA orthopedic examination in 
April 2009 and a VA audiology examination in May 2009.  During 
his July 2010 hearing, the Veteran and his spouse testified that 
his hearing had worsened since his last VA examination as it was 
more difficult for him to hear voices from across the room.  The 
Veteran provided lengthy testimony regarding several purported 
deficiencies in the April 2009 VA orthopedic examination, 
including that a goniometer was not used to measure his range of 
motion and that the examiner did not take notes during the 
examination.  He also indicated that his shoulder condition had 
worsened since that examination.  

In light of the Veteran's testimony and his claims that his 
disorders have worsened since his last examination, new VA 
examinations are required to determine the current severity of 
his bilateral hearing loss, right shoulder disorder and left leg 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the current 
severity of the service-connected residuals 
of right shoulder rotator cuff tear and left 
distal tibia and distal fibular facture.

All indicated diagnostic testing should be 
completed.  The claims file including a copy 
of this remand must be made available to, and 
be reviewed by, the examiner.  The examiner 
should note such review in the examination 
report or in an addendum.

The examiner should identify all current 
manifestations of the Veteran's service-
connected right shoulder and left leg 
disabilities.  The examiner should report the 
current ranges of motion for each disability 
and whether a goniometer was used.  The 
examiner should determine whether each 
disability is manifested by weakened 
movement, excess fatigability, pain, 
incoordination or flare-ups.  Such inquiry 
should not be limited to muscles or nerves. 
These determinations should be expressed in 
terms of the degree of additional range-of- 
motion loss due to any weakened movement, 
excess fatigability, pain, incoordination or 
flare-ups.  The examiner should also report 
the point, if any, in the ranges of motion 
when pain is evident for each disability.

2.  The RO/AMC should schedule the Veteran 
for a VA audiology examination to determine 
the current severity of his service-connected 
bilateral hearing loss.

All indicated diagnostic testing, including 
Maryland CNC testing, should be completed.  
The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should note such review in the examination 
report or in an addendum.

3.  The RO/AMC should review the examination 
reports to ensure that they contain the 
information requested in this remand and are 
otherwise complete.

4.   If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

